Citation Nr: 0945466	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include an acquired psychiatric disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for postural vertigo, 
status post loss of consciousness.

6.  Entitlement to service connection for scar of the left 
ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues have been re-characterized to comport to the 
evidence of record.  

The Veteran informed the examiner who conducted the September 
2008 VA ear disease examination that he has had bilateral 
hearing loss since service due to inservice injuries.  The 
issue of entitlement to service connection for bilateral 
hearing loss has not been adjudicated by the RO and the Board 
therefore has no jurisdiction to consider it.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 332-33 (2006).  As such, the 
issue is REFERRED to the RO via the Appeals Management Center 
(AMC) for appropriate action.

The issues of service connection for the residuals of a head 
injury, to include an acquired psychiatric disorder, memory 
loss, headaches, postural vertigo and status post loss of 
consciousness, and scar of the left ear are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDING OF FACT

Tinnitus began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of tinnitus.

In June 2004, the Veteran requested service connection for 
tinnitus.  He contends that he was involved in a motor 
vehicle accident in service in 1970 which was so severe that 
it resulted in his being in a coma for at least four days, 
and resulted in the death of a passenger.  He stated that he 
has had bilateral hearing loss and tinnitus since then.  

A VA audiological examination was conducted in September 
2008.  The examiner stated that if the Veteran's subjective 
history of inservice trauma is accurate, then service 
connection for tinnitus would be warranted.  A VA ear disease 
examination was conducted in October 2008.  After a review of 
the Veteran's claims file, the examiner noted that the 
Veteran had service-connected tinnitus since service, and 
that it is related to service.  

The October 2008 examination report in which the Veteran has 
noted symptomatology of tinnitus since service and the 
examiner's opinion that the disability is related to service, 
at the very least, places the evidence in equipoise.  
Therefore, service connection is warranted based on 
continuity of symptomatology.  See Savage, supra.  The 
remainder of the Veteran's service connection claims are 
being remanded to determine the extent, if any, of the 
Veteran's inservice injuries and any nexus to current 
disabilities.  An opinion regarding the extent of any 
inservice injury is not needed for a favorable resolution of 
this claim as service connection is warranted based on 
continuity of symptomatology.  The extent, if any, of a 
putative inservice injury is, therefore, not material.  

Since, in this decision, the Board is granting service 
connection for tinnitus, this is the greatest benefit 
the Veteran can receive under the circumstances.  Obviously 
then, any failure to notify or assist him is inconsequential 
and, therefore, at most, no more than harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In June 2004, the Veteran requested service connection for 
the disabilities at issue.  He contends that he was involved 
in a motor vehicle accident in service in 1970 which was so 
severe that it resulted in his being in a coma for at least 
four days, and resulted in the death of a passenger.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of a head injury.  An 
October 1970 request for a vision examination noted that the 
Veteran was the operator of a private vehicle involved in a 
motor vehicle accident in which a person died.  Apparently, 
he was to appear for a court martial.  An October 1970 vision 
examination noted that the Veteran was examined and he was 
found to have normal visual fields and normal depth 
perception.  There was no notation of any injuries or periods 
on unconsciousness.  Separation examination in September 1971 
was normal.  It was noted that there had been no significant 
change in the Veteran's health since the Veteran's entrance 
examination in November 1967.  The Veteran stated that he 
felt that he was in good health.

A VA mental disorder examination was conducted in October 
2008.  The examiner stated that: the current neuropsychiatric 
evaluation was not an adequate representative of his 
cognitive functioning; the Veteran exhibited significant 
psychotic symptomatology which may be unrelated to any 
residuals of a head injury; he was unable to find any 
documentation of the Veteran's reported four-day coma; and 
neuroimaging has not shown any indication of prior head 
trauma.  The examiner stated that the only way to determine 
if the Veteran's mental status and behavior was related to 
service and his inservice motor vehicle accident was a period 
of observation and examination while hospitalized.  The 
claims are remanded for this purpose.

Of record is a notice that a Special Court-Martial was 
convened.  The Veteran stated that this proceeding was the 
result of the motor vehicle accident which resulted in his 
loss of consciousness for four days.  The Veteran's 
personnel/administrative file is not of record and may 
contain information regarding the inservice motor vehicle 
accident.  Therefore, the file should be obtained.  

The Veteran was granted Social Security Administration (SSA) 
disability insurance benefits effective July 2004.  The 
Board's prior Remand directed VA to obtain those records.  
This was not done.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In addition, it is still unclear if the Veteran has a scar of 
the left ear and if it is related to service.  This issue 
should also be resolved on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service 
personnel/administrative records, 
particularly records pertaining to the 
late 1970 motor vehicle accident in which 
the Veteran was the driver and an 
individual died.

2.  Obtain all documents pertaining to an 
award of benefits from the SSA, and 
specifically request copies of the medical 
records upon which the SSA based its 
decision.

3.  Schedule the Veteran for a period of 
VA observation and examination.  If 
hospital observation cannot be 
accomplished, schedule the Veteran for VA 
outpatient psychiatric and neurological 
compensation examinations.  

The claims file, including a copy of this 
REMAND, must be made available to the 
examiners, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  In any event, VA physicians 
with expertise in neurology and psychiatry 
should both answer the following:

A) Whether it is at least as likely as not 
that the claims file contains evidence 
that the Veteran sustained a head injury 
in service which would have caused a four-
day period of unconsciousness.  

B) Comment on the findings contained in 
the VA October 2008 VA traumatic brain 
injury (TBI) examination.  

C) The VA psychiatric examiner is to 
ascertain the nature and severity of any 
acquired psychiatric disorder, cognitive 
impairment, such as memory loss, or 
behavioral impairments.  For any 
identified impairment, the examiner is 
asked to provide an opinion as to whether 
such impairment is at least as likely as 
not related to service or any inservice 
event.

D) The neurological examiner should 
inquire specifically about the following 
symptom or area of symptoms: headaches, 
postural vertigo and status post loss of 
consciousness or vertigo, weakness or 
paralysis, impairment of mobility, or scar 
of the left ear.  The examiners should 
specify any diagnosis associated with any 
of the above symptomatology and provide an 
opinion as to whether it is at least as 
likely as not related to service or any 
inservice event.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


